Title: To John Adams from François Adriaan Van der Kemp, 19 June 1814
From: Van der Kemp, François Adriaan
To: Adams, John




My dear and respected Sir!
Oldenbarneveld. 19 Jun—1814.


What Shall I answer to your obliging favour of the 29 May? I can not express, what I felt—it cheered my drooping Spirits—my continued distressing head-ache has cast on my mind a deep gloom—So that within a month I was unable to read or to write. This daÿ is the first, that I am Some what less uncomfortable, or I would not have delay’d till now, to give you my thanks—But, if montaigne is correct, and he was no novice in the knowledge of the human heart, that by receiving benefits and kindnesses, we bestow really these on our frends, then you remain really my debtor, without a prospect of repaÿing it. Be it So, then nothing remains between us—than that I endeavour to accept all which you continue So graciously to bestow.
When I read the passage in your Letter about your dayly occupations—mÿ daughter answered—"could I write to mr Adams I would tell him, that he Sets you a verÿ bad example—already you go to vast, and can never rest, till nothing remains undone"
You heard Buckminster and Everett—who may feed dayly on Such Sort of dainties! and the poor wanderer in the wilderness must be Satisfied—that Similar works do exist—however—I live yet in hope, as mr Thatcher and Shaw offered me, when at Boston to Send me a copÿ—
Your membership does credit to the historical Society—and maÿ give it a Spurr—to exert themselves with more vigour—than they have done hitherto—to deserve better your patronage. I am nevertheless not verÿ ardent in my hope about any thing of a Similar nature in this State. Who maÿ be that daring man, who attacks your defence in Such a voluminous work?—why did he not Sent me a copÿ—if he knew me, and knew that I could not purchase? I must however  See first, before I Shall believe, that he has cut it to pieces. The facts, I believe, can not be contested, and the conclusions from it, are in my opinion—till now—uncontrovertible. It is a pity indeed, that the author did not present, that the French Nation Should mould their new government on your plan—but theÿ were not perhaps So well enlightened as an American Philosopher. It gives me pleasure, that the character of mr English is good—but how comes he a Bethune? par le fourreau? no Bethune would have written Such a book—Quiescat in pace!
I acknowledge, I know not much of what you performed—but—is this not mr Adams fault? but you Shall not dispute—that I was thoroughly acquainted with many obstacles, which you had to Surmount, thrown in your way, by the courts of St James and the Hague. and this—I could prove you from documents—had I not in 1790 Send a whole trunk of State-papers—relating to Holland—to mÿ friend Cau—as having resolved—never to meddle again with the affairs of that countrÿ—
Unwillingly—as your heart had no Share in it, you hurted my feelings in remembring the two words "Childish Vanity" without mentioning the occasion, why used, could I in a more energetic manner have declared my abhorrence of that Scurrilous abuse, as in the manner I did? could I in a more Significant waÿ have confounded the Slanderer? indeed I knew—you could not want my gratification but the expressions of a friend could not, I think, be unacceptable. I did know nothing of what you performed here—my knowledge dated from 1780—If ever I See again your mansion, I Shall leave you no rest, till you have initiated me in the whole course of your Political career.
I feel—my Spirits grow more and more languid—In a former I must have expressed myself with great incorrectness, or, no doubt, you would have explained more fully my question—I was acquanted with the nature of wood’s base coin—but wished to be informed—what wood had to do with N. England?
the passage, alluded to is in the Drapier’s Lett. iii vol. 4 Ed. ed. 1752. "He (wood) hath alreadÿ tried his faculty in New-England, and I hope he will meet at least with an equal reception here: what that was, I leave to public Intelligence."
Our Dutch and French correspondents Seem to revive—as early as Januarÿ the downfall of Bonaparte was considered unavoidable in Paris So that it was delineated in the most pointed language
Montesquieu observes that the French were nine times driven from Italÿ they were So again in 1799 and will be it now for the eleventh time.
“—non liceche ’l giglio in qual terreno abbia radice."
Shall my eÿe See peace before my death? God Spare your days So long!—I am with the highest affectionate esteem / your obliged


Fr. Adr. v.d kemp


P.S. if my Sketch becomes known in France—the work, no doubt Shall be executed—

